EXHIBIT 10.53
 
 
June 12, 2002
 
Jow H. Peng
44477 Parkmeadow Drive
Fremont, CA 94539
 
Re:  Addendum to Offer Letter
 
Dear Jow,
 
This letter acts as an addendum (the “Addendum”) to the offer letter dated
August 18, 1997 (the “Offer Letter”) between you and Integrated Telecom Express,
Inc. (the “Company”). This Addendum amends the Offer Letter and supersedes all
provisions related to severance and target bonus payments, effective September
6, 2002 (the “Effective Date”). All other provisions of the Offer Letter shall
remain in full force and effect.
 
In consideration for your continued employment with the Company and to assist in
its liquidation process (the “Liquidation”), you shall be entitled to the
following:
 
Upon the date that shareholders approve the Liquidation of the Company, your
outstanding options to purchase common stock of the Company (the “Options”)
shall immediately vest and become exercisable as to 100% of the shares subject
to such Options. Thereafter, the Options shall continue to be bound by and
subject to the option plan and option agreements under which they were granted.
 
As of the Effective Date, you have earned $25,000 of your target performance
bonus of $50,000. The Company shall pay you such earned bonus, less applicable
withholding, on the first regular payroll date following the Effective Date.
Following the Effective Date, upon completion of each applicable Liquidation
Task (as defined below) prior to your termination of employment, the Company
shall, on the first regular payroll date following the completion of such
Liquidation Task, pay you a portion of the remaining target performance bonus in
a lump-sum payment equal to the amount described below. A “Liquidation Task”
shall mean one of the following tasks, each of which the Company believes is
critical to the consummation of the Liquidation (collectively, the “Liquidation
Tasks”):
 
(i)  Mailing of Proxy.    On the date the Company mails to its stockholders the
proxy statement for the special meeting of stockholders at which the Company’s
stockholders will consider a proposal to approve the Liquidation, the Company
shall pay $2,500, less applicable withholding taxes (with payment due on the
first regular payroll date following the completion of this Liquidation Task).



--------------------------------------------------------------------------------

 
(ii)  Filing of Certificate of Dissolution.    On the date the Company files the
certificate of dissolution following the date the Company’s stockholders approve
the Liquidation, the Company shall pay you $2,500, less applicable withholding
taxes (with payment due on the first regular payroll date following the
completion of this Liquidation Task).
 
 
(iii)  Completion of Plan for Liquidation.    On the date of completion of a
plan outlining in reasonable detail the essential elements and tasks intended to
establish that the Company and the Board have acted in due care in consummating
the Liquidation, the Company shall pay you $6,250, less applicable withholding
(with payment due on the first regular payroll date following the completion of
this Liquidation Task).
 
(iv)  Resolution of Leaseholds.    On the date the Company reaches a final
written agreement with the landlord for its facilities at 400 Race Street, San
Jose, California with respect to the Company’s obligations under the lease for
such facility, the Company shall pay you $2,500, less applicable withholding
(with payment due on the first regular payroll date following the completion of
this Liquidation Task).
 
(v)   Employee Terminations.    On the date the Company completes the final
termination of Company employees, other than those employees necessary to assist
in the consummation of the Liquidation as determined in good faith by Jim Regel
and Jim Williams, the Company shall pay you $2,500, less applicable withholding
(with payment due on the first regular payroll date following the completion of
this Liquidation Task).
 
(vi)  Initial Distribution.    On the date the Company makes its initial
distribution of assets to the Company’s stockholders in connection with the
Liquidation (the “Initial Distribution”), the Company shall pay you $6,250, less
applicable withholding (with payment due on the first regular payroll date
following the completion of this Liquidation Task).
 
(vii)  Final Tax Filings.    On the date the Company has provided to its
independent accountants all information reasonably requested by such accountants
in connection with the preparation of the Company’s corporate tax returns and
any other tax related filings for the tax year in which the Initial Distribution
occurs, the Company shall pay you $2,500, less applicable withholding (with
payment due on the first regular payroll date following the completion of this
Liquidation Task). The Company shall use its reasonable efforts to cause its
independent accountants to deliver a request for information as soon as
practicable after the Effective Date. After such information has been provided,
the Company shall in writing make a final inquiry of its independent accountants
regarding their need for additional information. If the independent accountants
confirm that they have received all reasonably requested information (or fail to
respond to such inquiry within twenty (20) calendar days), then this Liquidation
Task shall be deemed completed. If the independent accountants reasonably
request additional information, then this Liquidation Task shall be deemed
completed upon delivery of such additional information.
 
In addition, if your employment with the Company is involuntarily terminated for
other than for “Cause” (as defined below), and you sign and do not revoke a
standard release of claims with the Company, then, you shall be entitled to (i)
receive a lump-sum severance payment (less applicable withholding taxes) equal
to your base salary rate, as then in effect, for a period of twelve (12)



--------------------------------------------------------------------------------

 
months to be paid in a lump sum within thirty (30) days of the date of your
termination, (ii) payment of the unearned portion of the remaining target
performance bonus, if any, as if the Liquidation Tasks had been completed in
full, and (iii) reimbursement by the Company of the group health continuation
coverage premiums for you and your eligible dependents under Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) as in
effect through the lesser of (x) twelve (12) months from the effective date of
such termination, (y) the date upon which you and your eligible dependents
become covered under similar plans, or (z) the date Executive no longer
constitutes a “Qualified Beneficiary” (as such term is defined in Section
4980B(g) of the Internal Revenue Code of 1986, as amended (the “Code”));
provided, however, that you will be solely responsible for electing such
coverage within the required time periods. Your voluntary resignation following
the completion of all of the Liquidation Tasks set forth above will be
considered a termination without Cause for purposes of this severance provision,
and you will be entitled to the severance benefits set forth in this paragraph.
 
For purposes of this Addendum, “Cause” is defined as (i) an act of dishonesty
made by you in connection with your responsibilities as an employee, (ii) your
conviction of, or plea of nolo contendere to, a felony, (iii) your gross
misconduct, or (iv) your continued substantial violations of his employment
duties after you have received a written demand for performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
you have not substantially performed your duties.
 
In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, you and the Company agree that (i) any
and all disputes between you and the Company shall be fully and finally resolved
by binding arbitration, (ii) you are waiving any and all rights to a jury trial
but all court remedies will be available in arbitration, (iii) all disputes
shall be resolved by a neutral arbitrator who shall issue a written opinion,
(iv) the arbitration shall provide for adequate discovery, and (v) the Company
shall pay all arbitration fees.
 
By countersigning this letter, you confirm that this Addendum supersedes the
provisions in your Offer Letter, and any other understandings, whether written
or oral, relating to severance benefits and the payment of any target bonuses.
In the event of any inconsistencies between the Offer Letter and this Addendum,
this Addendum will control.
 
You also acknowledge that you have had the opportunity to discuss this matter
with and obtain advice from your private attorney, have had sufficient time to,
and have carefully read and fully understand all the provisions of this Addendum
and your Offer Letter, and are knowingly and voluntarily entering into this
Addendum.
 
This Addendum to your Offer Letter does not alter the nature of your employment
with the Company, and your employment remains “at will” and is of no specific
duration.



--------------------------------------------------------------------------------

 
If you have any questions concerning this offer, please contact me immediately
at (408) 513-9207. If you accept our offer, please sign this offer letter where
indicated and return it to me or fax it to (408) 513-9405. This offer will
expire of its own accord if it is not accepted in writing by 5pm on September 6,
2002.
 
Sincerely,
     
Accepted and agreed
/s/    James G. Regel

--------------------------------------------------------------------------------

     
By:
 
/s/    Jow Peng

--------------------------------------------------------------------------------

JAMES G. REGEL
PRESIDENT & CEO
         
JOW PENG